OPINION OF THE COURT

Per Curiam.

Respondent was admitted to practice by this court on June 28, 1965. On August 16, 1977, he was convicted after trial in the Supreme Court, New York County, of four counts of an eight-count indictment, to wit: two counts of the class A-II felony of criminal sale of a controlled substance in the second degree, in violation of section 220.41 of the Penal Law, and two counts of the class C felony of criminal possession of a controlled substance in the fifth degree in violation of section *186220.09 of the Penal Law. He was thereafter sentenced to a term of imprisonment of 6 years to life on the sale counts and 5 to 15 years on the possession counts to run concurrently.
Petitioner moves for an order of this court pursuant to subdivision 4 of section 90 of the Judiciary Law, directing that the name of the respondent be stricken from the roll of attorneys of the State of New York. The respondent has also submitted an affidavit evidencing his intention to resign from the Bar. Since upon conviction of a felony disbarment is mandatory, automatic and effective immediately, this offer of resignation will not be accepted. Accordingly, the petition is granted and respondent’s name is stricken from the roll of attorneys.
Lupiano, J. P., Birns, Silverman, Evans and Lane, JJ., concur.
Respondent’s name struck from the roll of attorneys and counselors at law in the State of New York.